                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:20-cv-116-RJC

MARTINEZ ORLANDIS BLACK,                  )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
U.S. MARSHALL SERVICE, et al.,            )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Petitioner’s Application to Proceed in District

Court Without Prepaying Fees or Costs, (Doc. No. 3), in this habeas corpus action.

       The pro se incarcerated Petitioner claims in his Application that he has zero income or

assets. However, he has failed to provide the Court with a copy of his prisoner trust account

statement for the past six months. See (Doc. No. 3 at 2). The Court is, therefore, unable to

determine at this juncture whether Petitioner qualifies to proceed in forma pauperis. Petitioner

shall file, within 30 days of this Order, a copy of his prisoner trust account statement or pay the

$5 filing fee. Failure to comply will result in dismissal of this action without further notice.

       IT IS SO ORDERED.

                                            Signed: April 27, 2020




                                                  1

           Case 3:20-cv-00116-RJC Document 4 Filed 04/27/20 Page 1 of 1
